                                                                                                                       FILED
                                                                                                                 U.S. DISTRICT COURT
AO 245B (Rev. 02.!l8)   Judgment in a Criminal Case                                                          EASTERN DISTRICT ARKANSAS
                        Sheet I
                                                                                                                      JAN 2 5 2019
                                           UNITED STATES DISTRICT COUJiiESW.McC                                               RK
                                                           Eastern District of Arkansas                    By=----+-1--+1'---~--
               UNITED STATES OF AMERJCA                                            JUDGMENT IN A CRIMINAL CASE
                                    v.
                        KARLOS CLINTON                                             Case Number: 4:18-CR- 550-BD-1

                                                                                   USM Number: 17305-076
                                                                                    Nicole Lybrand
                                                                                   Defendant's Attorney
THE DEFENDANT:
Ill pleaded guilty to count(s)           1 of the Misdemeanor Information, a Class A Misdemeanor

0 pleaded nolo contcndcre to count(s)
   which was accepted by the court.
D was found guilty on count(s)
   after a pica of not guilty.

The de fondant is adjudicated guilty of these offenses:

Title & Section                     Nature of Offense

 18 U.S.C. 1791(a)(2)                Possession of a prohibited object by a prison inmate                     6/6/2018                     1




       The defendant is sentenced as provided in pages 2 through          __4
                                                                            ___ of this judgment. The sentence is imposed pursuant to
the Sentencing Reform Act of 1984.
D The defendant has been fi.)und not guilty on count(s)
0 (\mnt(s)                                                Dis      D arc dismissed on the motion of the     United States.

         It is ordered that the defendant must notify the United States attorney for this district within 30 davs of any change of name, residence.
or mailing address until_ all tines. rcstitution,_costs. and special assessments imposed ~y thisjudgme!lt arc fofly paid. If ordered to pay restitution.
the dcfondant must notify the cornt and Umtcd States attorney of matenal changes m econonm: c1rcu111stances.

                                                                           1/22/2019
                                                                          Date of Imposition of Judgment




                                                                          Signature of Judge                     -
                                                                           Beth Deere, U.S. Magistrate Judge
                                                                          Name and Title of Judge


                                                                            ______ /. d-
                                                                          Date
                                                                                               a,    l:J_ _ _
AO 2458 (Rev. 02/18) Judgment in Criminal Case
                     Sheet 2 -~ Imprisonment

                                                                                                      Judgment -- Page _ _2__ of   4
 DEFENDANT: KARLOS CLINTON
 CASE NUMBER: 4:18-CR-550-BD-1

                                                             IMPRISONM.ENT

           The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total
term of:
  6 month(s) to run consecutive to the sentence being served. Upon completion there will not be a period of supervised release
  imposed.



     0     The court makes the following recommendations to the Bureau of Prisons:




     Ill   The dcfrndant is remanded to the custody of the United States Marshal.

     0     The defendant shall surrender to the United States Marshal for this district:

           0   at                                 0 a.m.        D   p.m.     on

           0   as notified by the United States Marshal.

     0     The defendant shall surrender for service of sentence at the instinition designated by the Bureau of Prisons:

           0   before 2 p.m. on

           0   as notified by the United States Marshal.

           0   as notified by the Probation or Pretrial Services Office.



                                                                    RETURN
 I have executed this judgment as follows:




           Dcfondant delivered on                                                          to

 ::it _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ . with a ceitified copy of this judgment.



                                                                                                   UNITED STATES MARSHAL



                                                                           By-----------------------
                                                                                                DEPUTY UNITED STATES MARSHAL
AO 245B (Rev. 02-'18)   Judgment in a Criminal Case
                        Sheet 5 ~ Criminal Monetary Penalties
                                                                                                            Judgment   Page     3      of        4
DEFENDANT: KARLOS CLINTON
CASE NUMBER: 4:18-CR- 550-BD-1
                                                CRIMINAL 1VIONETARY PENALTIES

      The ddcndm1t must pay the total criminal monetary penalties under the schedule of payments on Sheet 6.


                         Assessment                  JVT A Assessment*                  Fine                      Restitution
TOTALS              $ 25.00                       $ 0.00                              $ 0.00                    $ 0.00



 D    The determination of restitution is defeITed until
                                                         ----
                                                              . An Amended Judgment in a Criminal Cast.' (AO 245CJ will be entered
      after such determination.

 D    The dcfrndant must make restitution (including community restitmion) to the follov.ing payees in the amount listed below.

      If the ~efcndant makes a partial payment, each pavee shall receive an approximatclyfropor_tioncd payment, u_nlcss specified otherwise in
      the pnonty order or percentage payment column below. However, pursuant ro 18 l .S.C. ~ 3664(1), all noniecleral v1ctnns must be paid
      befL,re the United St<1tes is pa1d.

 Nanw of Pavcc                                                         Total Loss 1'*            Restitution Ordered            Prioritv or Percentage




 TOTALS                                $                           0.00           $                         0.00


 D     Restitution amoLult ordered pursuant to pica agreement S

 D     The defendant must pay interest on restitution and a fine of more than $2,500, unless the restitution or fine is paid in full before the
       liftccnth day after the date of the judgment, pursuant to 18 tJ.S.C. § 36 l 2(t). All of the payment options on Sheet 6 may be subject
       to penalties for delinquency and default, pursuant to 18 U.S.C. § 36 l 2(g).

 D     The court dctennincd that the defendant docs not have the ability to pay interest and it is ordered that:

       D     the interest requirement is waived for the           D fine      D restitution.
       D     the interest requirement for the        D     fine    •      restitution is modified as follows:


 *Ju;,ti.:cfor?ictimsofTraffiekingActof2015,Pub.L.No.~l4-22.                                      ,     . .              __         .
 ** hndllll!S tor the total amount ot losses arc required under Chapters 109A, 110, l IOA, and 11 :iA of Title I 8 for oftcnses committed on or
 after September 13, J 994. but before April 23, 1996.
AO 2458 (Rev. 02/181 Judgment in a Criminal Case
                     Sheet 6 -- Schedule of Payments

                                                                                                           Judgment·-·- Page   4     of          4
DEFENDANT: KARLOS CLINTON
CASE NUMBER: 4:18-CR-550-BD-1

                                                           SCHEDULE OF PAYMENTS

Having assessed the defendant's ability to pay, payment of the total criminal monetary penalties is due as follows:

A     ill   Lmnp sum payment of$          25.00                   due immediately, balance due


            •    not later than                                       . or
                                                                                 O
            •    in accordance with      •    C,
                                                       •    D,
                                                                 •     E, or          Fbelow; or

B     •     Payment to begin immediately (may be combined with                 • c.       0D,or      0 F below); or

C     O Payment in equal           _ _ _ _ _ (e.g., week(v. month(v, quarter(v) installments of $ _ _ _ _ _ _ _ over a period of
                           (e.g., months or years), to commence _____ (e.g.. 30 or 60 daysi after the date of this judgment; or

D     O     Payment in equal                           (e.g., week(v. month(v, quarter(1,) installments of $ _ _ _ _ _ _ _ over a period of
                           (e.g .. months or years),   to conunence       _ _ _ _ _ (e.g.. 30 or 60 daysi after release from imprisonment to a
            tcnn of supervision; or

E     •     Payment during the tem1 of supervised release will commence within _ _ _ _ _ (e.g .. 30 or 60 days) after release from
            imprisonment. The court \Vi.11 set the payment plan based on an assessment of the defendant's ability to pay at that time; or

F     •     Special instructions regarding the payment of criminal monetmy penalties:




Unless the court has expressly ordered otherwise, if this judgment imposes i.mp1isonment. payment of criminal monetary penalties is due during
the period of imprisonment." All criminal monetary penalties, except those payments made through the Federal Bureau of P1isons' Inmate
Financial Responsibility Program, arc made to the clerk of the court.

The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.




0     foint and Several

      Defendant and Co-Defendant Names and Case Numbers (ind11di11g de/emla11t n11mbe1), Total Amount. Joint and Several Amount,
      and co1Tcsponding payee, if appropriate.




0     The defendant shall pay the cost of prosecution.

0     The defendant shall pay the following court cost(s):

O     The defendant shall forfeit the defendant's interest in the following property to the United States:



Payments shall be applied in the following order: ( 1) assessment, (2) restitution principal, (3) restitution interest, (4) fine principal, (5) fine
interest, (6) community restitution, (7) JVT A assessment, (8) penalties, and (9) costs, including cost of prosecution and court costs.
